           Case 1:20-cr-00041-NONE-SKO Document 20 Filed 08/12/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 Assistant United States Attorney
   2500 Tulare Street
 3 Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8

 9                                  IN THE UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 1:20-CR-00041 NONE-SKO
12
                                    Plaintiff,            STIPULATION REGARDING EXCLUDABLE
13                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                               v.                         FINDINGS AND ORDER
14
     GARY LEE BRIGGS,                                     PROPOSED DATE: October 19, 2020
15                                                        TIME: 1:00 p.m.
                                    Defendant.            COURT: Hon. Sheila K. Oberto
16

17
             This case is set for a status conference on August 17, 2020. This Court has issued General
18
     Orders 611-620 to address public health concerns related to COVID-19, including the temporary
19
     suspension of jury trials and restrictions on access to court buildings. Initially the Fresno courthouse
20
     was closed through June 15, 2020, but it has since been closed until further notice.
21
             Although the General Orders address district-wide health concerns, the Supreme Court has
22
     emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive open-
23
     endedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case. Zedner
24
     v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no
25
     exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.
26
     at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27
     judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either
28
     orally or in writing”).

       STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:20-cr-00041-NONE-SKO Document 20 Filed 08/12/20 Page 2 of 5


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—the General Order requires specific supplementation. Ends-of-justice continuances

 3 are excludable only if “the judge granted such continuance on the basis of his findings that the ends of

 4 justice served by taking such action outweigh the best interest of the public and the defendant in a

 5 speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets

 6 forth, in the record of the case, either orally or in writing, its reason or finding that the ends of justice

 7 served by the granting of such continuance outweigh the best interests of the public and the defendant in

 8 a speedy trial.” Id.

 9          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7). When continued, this Court should designate a new date for the hearing.
21 United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial continuance must be

22 “specifically limited in time”).

23                                                 STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

25 through defendant’s counsel of record, accordingly stipulate as follows:

26          1.      By previous order this matter was set for a status conference hearing on August 17, 2020.

27 The Court more recently has invited a continuance of this hearing if counsel do not believe that anything

28 substantial can be accomplished at the currently scheduled hearing.

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00041-NONE-SKO Document 20 Filed 08/12/20 Page 3 of 5


 1          2.     By this stipulation, the parties agree that the status conference be scheduled for October

 2 19, 2020, and to exclude time between August 17, 2020, and October 19, 2020, under 18 U.S.C. §§

 3 3161(h)(7)(A) and 3161(h)(7)(B)(i), (ii) and (iv).

 4          3.     The parties agree, and request that the Court find the following:

 5                 a)      Counsel for defendant desires additional time to consult with his client, to review

 6          the current charges and conduct further investigation and research related to the charges, to

 7          discuss potential resolutions with his client, and to have discussion with the Fresno County

 8          District Attorney about any possible state charge(s). In part this is because the government has

 9          continued its investigation of the crimes, the government has provided discovery, and counsel

10          and the defendant will benefit from additional time to consider all relevant discovery material.

11                 b)      Counsel for defendant believes that failure to grant the above-requested

12          continuance would deny him the reasonable time necessary for effective preparation, taking into

13          account the exercise of due diligence.

14                 c)      The government does not object to the continuance and joins in the request.

15                 d)      In addition to the public health concerns cited by General Orders 611 and 612 and

16          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

17          this case because counsel or other relevant individuals have been encouraged to telework and

18          minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

19          contact should the hearing proceed.

20                 e)      Based on the above-stated findings, the ends of justice served by continuing the

21          case as requested outweigh the interest of the public and the defendant in a trial within the

22          original date prescribed by the Speedy Trial Act.

23                 f)      Based on the above-stated findings, the ends of justice served by continuing the

24          case as requested outweigh the interest of the public and the defendant in a trial within the

25          original date prescribed by the Speedy Trial Act.

26                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

27          et seq., within which trial must commence, the time period from August 17, 2020, to October 19,

28          2020, inclusive, is deemed excludable under 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i),

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00041-NONE-SKO Document 20 Filed 08/12/20 Page 4 of 5


 1          (ii) and (iv) because it results from a continuance granted by the Court at the request of the

 2          parties on the basis of the Court’s finding that the ends of justice served by taking such action

 3          outweigh the best interest of the public and the defendant in a speedy trial.

 4          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7          IT IS SO STIPULATED.

 8
     Dated: August 11, 2020                                  MCGREGOR W. SCOTT
 9                                                           United States Attorney
10
                                                             /s/ David Gappa
11                                                           David L. Gappa
                                                             Assistant United States Attorney
12

13                                                           /s/ John Meyer
     Dated: August 11, 2020                                   (authorized on 8/7/20)
14                                                            John Meyer
15                                                            Counsel for Defendant
                                                              GARY LEE BRIGGS
16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:20-cr-00041-NONE-SKO Document 20 Filed 08/12/20 Page 5 of 5


 1                                         FINDINGS AND ORDER

 2          The court has reviewed and considered the stipulation that the parties filed on August 11, 2020.

 3 Based on the reasons articulated in that filing, the court finds good cause to move the current status

 4 conference from August 17, 2020, to October 19, 2020, and to exclude time under the Speedy Trial Act

 5 under 18 U.S.C.§ 3161(h)(7)(A), and (B)(iv), because it results from a continuance granted by the Court

 6 at defendant’s request on the basis of the Court’s finding that the ends of justice served by taking such

 7 action outweigh the best interest of the public and the defendant in a speedy trial.

 8
     IT IS SO ORDERED.
 9
10 Dated:      August 12, 2020                                   /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME              5
30    PERIODS UNDER SPEEDY TRIAL ACT
